Citation Nr: 0946930	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from January 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.



FINDING OF FACT

Giving the Veteran the benefit of the doubt, the medical 
evidence of record demonstrates that his service-connected 
hypothyroidism is manifested by weight gain, fatigability, 
constipation, and complaints of mental sluggishness with a 
need to take continuous medication, but without clinical 
evidence of muscular weakness and mental disturbance.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the schedular 
criteria for a 30 percent rating, but no more, for 
hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7903 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided with notice of the 
specific rating criteria for hypothyroidism in July and 
October 2008.  He was provided notice in November 2006 and 
July 2008 correspondence of how effective dates are 
determined.  Information concerning the effective date for 
the increased rating for hypothyroidism, granted herein, will 
be provided by the RO. If appellant then disagrees with the 
RO's action, he may appeal that decision.  The claim was 
readjudicated in March 2009. Thus, any timing error was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case [SSOC], is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate, including testifying during a 
hearing before the undersigned in June 2009.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

II.	Factual Background and Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected hypothyroidism warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements regarding the severity of the 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

By way of background, the record reflects that, in an April 
1996 rating decision, the RO granted service connection for 
hypothyroidism that was awarded a 10 percent disability 
rating under DC 7903.

In August 2006, the RO received the Veteran's current claim 
for an increased rating for his service-connected 
hypothyroidism.

Under DC 7903, hypothyroidism with fatigability, or; 
continuous medication required for control, is rated 10 
percent disabling.  38 C.F.R. § 4.119, DC 7903.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Id.  
Hypothyroidism with muscular weakness, mental disturbance, 
and weight gain is rated 60 percent disabling.  Id.  
Hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness is rated 100 percent 
disabling.  Id.  38 C.F.R. § 4.119.

During his June 2009 Board hearing, the Veteran maintained 
that his service-connected hypothyroidism had increased in 
severity.  He said he regularly took prescribed medication 
that was periodically adjusted based upon laboratory tests 
results (see hearing transcript at page 7).  The Veteran 
worked in construction and had a hard time making decisions, 
sleep difficulty, and loss of muscle strength (Id. at 4).  He 
experienced constipation problems two to three times a week 
(Id. at 6).  The Veteran reported difficulty with decision-
making, had decreased strength, and had not worked in eight 
months because work was unavailable (Id. at 10-11).  He also 
experienced hair loss.

To warrant a higher, 30 percent rating, the medical evidence 
of record must show that the fatigability, constipation 
and/or mental sluggishness of which the Veteran complains is 
related to the service-connected hypothyroidism, or whether 
these symptoms are attributable to some other cause.

When examined by VA in March 2007, the Veteran reported that 
he continued to take medication for his symtoms that included 
loss of muscle bulk, thinning hair of the eyebrows, 
fatigability, generalized weakness, weight loss, and heat 
intolerance.  

Objectively, the Veteran was 6 feet 4 inches tall and weighed 
195 pounds, with no signs of anemia, or skin or 
gastrointestinal abnormalities.  There was no evidence of 
laryngeal nerve damage, slow speech, depression, apathy, 
psychosis, or dementia.  The Veteran had normal strength and 
reflexes in his upper and lower extremities with normal 
neurological examination findings.  The VA examiner found no 
other signs of thyroid disease.  It was noted that the 
Veteran said he was laid off from his construction job the 
previous week for lack of work and planned to return to work 
on May 1st.  The effect of the Veteran's disability on 
occupational activities included a lack of stamina, weakness 
or fatigue, and decreased upper and lower extremity strength.  

VA outpatient records, dated in December 2007, reflect 
laboratory findings that the Veteran was becoming 
hyperthyroid and his prescribed medication was adjusted.

In a May 2008 signed statement, the Veteran said that he felt 
run down all the time and was unable to keep up with his job.
 
A February 2009 VA outpatient record indicates that the 
Veteran complained of feeling tired and gained 20 pounds in 
the past two years; he had not worked since November.  
Objective examination findings were essentially normal and 
the assessment included hypothyroidism for which prescribed 
medication was continued, and obesity for which the Veteran 
was encouraged to take aerobic exercise and smaller food 
portions.

During his March 2009 VA examination, the Veteran complained 
of having constant fatigue, constipation at least once a 
week, thinning hair around the corners of the eyebrow, and a 
20-pound weight gain in the last year.  He said he was laid 
off from his construction job a few months earlier because of 
lack of work.  He denied any muscle abnormality, or 
neurological, psychological, or cardiovascular problems.  The 
examiner commented that the Veteran's thyroid levels were 
periodically monitored by VA and were generally within normal 
limits with some medication adjustments made in the last 
year.  Current values showed his condition was under good 
control with medication.  

Objectively, the Veteran weighed 222 pounds.  His thyroid 
size was normal and there was no evidence of any 
cardiovascular or gastrointestinal abnormality.  He had a 
full head of hair but the Veteran said it was thinner than it 
used to be.  There were no neurological or psychological 
abnormalities noted and he had normal muscle strength in all 
extremities.  The diagnosis was hypothyroidism with fatigue, 
hair thinning, and weight gain.  The examiner commented that 
the Veteran usually worked construction but was laid off 
during the winter months so he was physically inactive.  She 
stated that his weight gain and lack of physical activity 
resulted in deconditioning that played a role in his reported 
fatigue and lack of energy.

According to a June 2009 VA outpatient neuropsychological 
consultation record, the Veteran was referred for evaluation 
due to his concerns of memory loss.  Preliminary test results 
indicated variable performance in learning and memory, with 
more difficulty seen on complex auditory tasks versus visual 
learning and memory tasks.  Variability was observed in the 
domain of executive functioning.  Fine motor speed was 
average for his non-dominant (left) hand, and low average for 
his dominant (right) hand.  Naming to visual confrontation 
was average, but naming to auditory confrontation was below 
average.  His full scale intelligence quotient was in the 
average range.  The Veteran also endorsed a moderate degree 
of depressive symtoms.  

June 2009 VA outpatient records also reveal that results of a 
magnetic resonance image (MRI) showed that the Veteran had a 
large cyst in the left temporal area of his brain.  When 
advised of these results, he said he hit the right side of 
his head, not the left.  

Here, the probative medical evidence reflects that the 
Veteran requires continuous medication to control his 
hypothyroidism.  On VA examination in March 2007, the Veteran 
complained of fatigability and weight loss due to the 
hypothyroidism.  On VA examination in March 2009, the Veteran 
noted that he was constipated at least once a week, and had 
hair thinning, and weight gain.  During his June 2009 Board 
hearing, he testified that he suffered from fatigability, 
constipation two to three times a week, and mental 
sluggishness due to his hypothyroidism.  A 30 percent 
evaluation contemplates fatigability, constipation, and 
mental sluggishness, and he is competent to state that he has 
such symptoms.  See Espiritu, supra.  The Board believes the 
objective evidence more nearly approximates the criteria for 
a 30 percent rating for hypothyroidism.

However, an evaluation exceeding 30 percent is not warranted.  
Although the March 2009 VA examiner reported that the Veteran 
weighed 222 pounds (a 27 pound gain since last examined in 
2007) and despite the Veteran's complaints, there is no 
objective indication of muscular weakness or mental 
disturbance associated with his hypothyroidism.  The Veteran 
complained of concentration difficulties but not of other 
mental disturbance and, while the June 2009 VA outpatient 
record notes a moderate degree of depressive symtoms, they 
have not been associated with the service-connected 
hypothyroidism.  Accordingly, a 30 percent evaluation, and no 
higher, is warranted for this disability.  See 38 C.F.R. § 
4.119, DC 7903.
At no time during the pendency of this claim has the 
disability been more disabling than as currently rated.  
Hart.  The benefit-of-the doubt has been resolved in the 
Veteran's favor to this limited extent.  38 U.S.C.A. 
§ 5107(b).

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  The 
record does not reflect that the Veteran has been frequently 
hospitalized for hypothyroidism.  Although, in May 2008, the 
Veteran said he was unable to work due hypothyroidism, there 
is no objective evidence revealing that the hypothyroidism 
caused marked interference with employment, e.g., sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  Moreover, in March 2007 and March 2009, he 
told the VA examiners he was laid off due to lack of work.  
Consequently, while the Veteran's hypothyroidism may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.

Thus, the assigned rating for hypothyroidism adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity.  38 C.F.R. § 4.1; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.



(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent evaluation for hypothyroidism is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


